                    Case 19-11509-JTD                     Doc 213            Filed 09/19/19              Page 1 of 5




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                        )
In re:                                                                  )      Chapter 11
                                                                        )
RUI HOLDING CORP., et al., 1                                            )      Case No. 19-11509 (JTD)
                                                                        )
                                 Debtors.                               )      (Jointly Administered)
                                                                        )

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
             ON SEPTEMBER 23, 2019 AT 1:30 P.M. (PREVAILING EASTERN TIME)

CONTESTED MATTERS:

1.        Debtors’ Combined Motion for Orders: (I)(A) Approving Procedures in Connection with
          Sale of Debtors Assets; (B) Scheduling Auction and Hearing to Consider Approval of
          Sale; (C) Approving Procedures Related to Assumption of Certain Executory Contracts
          and Unexpired Leases; (D) Approving Form and Manner of Notices Thereof; and (E)
          Granting Related Relief; and (II)(A) Authorizing Sale or Sales of Debtors Assets, Free
          and Clear of All Liens, Claims, Interests, and Encumbrances; (B) Approving Assumption
          and Assignment of Certain Executory Contracts and Unexpired Leases Related Thereto;
          and (C) Granting Related Relief [Docket No. 15; Filed 7/7/2019]

                     Related Documents:

                                 A.         Notice of Debtors’ Combined Motion for Orders: (I)(A) Approving
                                            Procedures in Connection with Sale of Debtors Assets; (B)
                                            Scheduling Auction and Hearing to Consider Approval of Sale; (C)
                                            Approving Procedures Related to Assumption of Certain
                                            Executory Contracts and Unexpired Leases; (D) Approving Form
                                            and Manner of Notices Thereof; and (E) Granting Related Relief;
                                            and (II)(A) Authorizing Sale or Sales of Debtors Assets, Free and
                                            Clear of All Liens, Claims, Interests, and Encumbrances; (B)
                                            Approving Assumption and Assignment of Certain Executory
                                            Contracts and Unexpired Leases Related Thereto; and (C) Granting
                                            Related Relief [Docket No. 49; Filed 7/10/2019]




1
     The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax identification numbers,
     are as follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc. (8365); and Restaurants Unlimited Texas, Inc.
     (5733). The Debtors’ headquarters and mailing address is: 411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate
     restaurants under the following names: Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie
     Bluffs; Manzana; Newport Seafood Grill; Palisade; Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill; Simon
     & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley & Seafort’s.


PHIL1 8220718v.1
               Case 19-11509-JTD           Doc 213     Filed 09/19/19    Page 2 of 5



                         B.     Notice of Form of Proposed Asset Purchase Agreement in
                                Connection with Debtors’ Combined Sale Procedures/Sale Motion
                                [Docket No. 58; Filed 7/19/2019]

                         C.     Order (A) Approving Procedures in Connection with Sale of
                                Debtors Assets; (B) Scheduling Auction and Hearing to Consider
                                Approval of Sale; (C) Approving Procedures Related to
                                Assumption of Certain Executory Contracts and Unexpired Leases;
                                (D) Approving Form and Manner of Notices Thereof; and (E)
                                Granting Related Relief [Docket No. 169; Entered 8/28/2019]

                         D.     Notice of Bid Deadline, Auction, and Sale Hearing in Connection
                                with the Sale of Substantially All of the Debtors' Assets [Docket
                                No. 171; Filed 8/29/2019]

                         E.     Notice of Potential Assumption, Sale and Assignment of Certain
                                Unexpired Leases and Executory Contracts and Sale Hearing
                                [Docket No. 172; Filed 8/29/2019]

                         F.     Notice of Cancellation of Auction and Designation of Stalking
                                Horse Purchaser as the Purchaser in Connection with the Sale of
                                Substantially All of the Debtors' Assets [Docket No. 208; Filed
                                9/17/2019]

                   Response Deadline:    August     13,    2019     at    4:00   p.m.      for  sale,
                                         assumption/assignment and cure objections, extended for
                                         certain landlords and contract counter-parties to August 19,
                                         2019 at 11:00 a.m.
                                         August 20, 2019 at 4:00 p.m. for adequate assurance
                                         objections

                   Responses Received:

                         A.     Objection of Triple “B” Corp. d/b/a Charlie’s Produce, Bix
                                Produce Company, and FreshPack Produce, Inc. Debtors’
                                Combined Motion for Orders: (I)(A) Approving Procedures in
                                Connection with Sale of Debtors Assets; (B) Scheduling Auction
                                and Hearing to Consider Approval of Sale; (C) Approving
                                Procedures Related to Assumption of Certain Executory Contracts
                                and Unexpired Leases; (D) Approving Form and Manner of
                                Notices Thereof; and (E) Granting Related Relief; and (II)(A)
                                Authorizing Sale or Sales of Debtors Assets, Free and Clear of All
                                Liens, Claims, Interests, and Encumbrances; (B) Approving
                                Assumption and Assignment of Certain Executory Contracts and
                                Unexpired Leases Related Thereto; and (C) Granting Related
                                Relief [Docket No. 127; 8/13/2019]



PHIL1 8220718v.1
               Case 19-11509-JTD   Doc 213     Filed 09/19/19    Page 3 of 5



                     B.   Limited Objection to the Sale of Debtors’ Assets and Reservation
                          of Rights [Docket No. 198; Filed 9/16/2019]

                     C.   Oracles’ Limited Objection to and Reservation of Rights
                          Regarding Debtors Motion for Entry of Orders (A) Authorizing
                          Sale or Sales of Debtors Assets, Free and Clear of All Liens,
                          Claims, Interests, and Encumbrances; (B) Approving Assumption
                          and Assignment of Certain Executory Contracts and Unexpired
                          Leases Related Thereto; and (C) Granting Related Relief (Sale
                          Motion); and (2) Notice of Potential Assumption, Sale and
                          Assignment of Certain Unexpired Leases and Executory Contracts
                          and Sale Hearing (Assumption Notice) [Docket No. 199; Filed
                          9/16/2019]

                     D.   Limited Objection of Microsoft to Notice of Potential Assumption,
                          Sale and Assignment of Certain Unexpired Leases and Executory
                          Contracts and Sale Hearing [Docket No. 200; Filed 9/16/2019]

                     E.   Objection of 111 SW 5th Avenue Investors LLC to Debtors’
                          Combined Motion for Orders: (I)(A) Approving Procedures in
                          Connection with Sale of Debtors Assets; (B) Scheduling Auction
                          and Hearing to Consider Approval of Sale; (C) Approving
                          Procedures Related to Assumption of Certain Executory Contracts
                          and Unexpired Leases; (D) Approving Form and Manner of
                          Notices Thereof; and (E) Granting Related Relief; and (II)(A)
                          Authorizing Sale or Sales of Debtors Assets, Free and Clear of All
                          Liens, Claims, Interests, and Encumbrances; (B) Approving
                          Assumption and Assignment of Certain Executory Contracts and
                          Unexpired Leases Related Thereto; and (C) Granting Related
                          Relief [Docket No. 201; Filed 9/16/2019]

                     F.   Limited Objection of Pacific Seafood to (I) Debtors’ Motion for
                          Order (A) Authorizing Sale or Sales of Debtors’ Assets Free and
                          Clear of All Liens, Claims, Interests, and Encumbrances; (B)
                          Approving Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases Related Thereto; and (C) Granting
                          Related Relief and (II) Notice of Potential Assumption, Sale and
                          Assignment of Certain Unexpired Leases and Executory Contracts
                          and Sale Hearing [Docket No. 202; Filed 9/16/2019]

                     G.   Limited Objection of Walter N. Hogan to (I) Debtors’ Motion for
                          Order (A) Authorizing Sale or Sales of Debtors’ Assets Free and
                          Clear of All Liens, Claims, Interests and Encumbrances; (B)
                          Approving Assumption and Assignment of Certain Executory
                          Contracts and Unexpired Leases Related Thereto; and (C) Granting
                          Related Relief and (II) Notice of Potential Assumption, Sale and



PHIL1 8220718v.1
               Case 19-11509-JTD           Doc 213     Filed 09/19/19    Page 4 of 5



                                  Assignment of Certain Unexpired Leases and Executory Contracts
                                  and Sale Hearing [Docket No. 204; Filed 9/16/2019]

                             H.   Objection of 111 SW 5th Avenue Investors LLC to Debtors’
                                  Notice of Potential Assumption, Sale and Assignment of Certain
                                  Unexpired Leases and Executory Contracts and Sale Hearing
                                  [Docket No. 206; Filed 9/16/2019]

                             I.   Limited Objection of Jantzen Beach Center 1767, LLC, Ch Realty
                                  III/Clackamas LLC and KIR Tukwila LLC to Debtors’ Combined
                                  Motion for Orders: (I)(A) Approving Procedures In Connection
                                  With Sale of Debtors Assets; (B) Scheduling Auction and Hearing
                                  to Consider Approval of Sale; (C) Approving Procedures Related
                                  to Assumption of Certain Executory Contracts and Unexpired
                                  Leases; (D) Approving Form and Manner of Notice Thereof; and
                                  Granting Related Relief; And (II)(A) Authorizing Sale of Such
                                  Assets Pursuant to the Transaction Documents, Free and Clear of
                                  All Liens, Claims, Encumbrances and Other Interests; (B)
                                  Approving Assumption and Assignment of Certain Executory
                                  Contracts and Unexpired Leases Related Thereto; and (C) Granting
                                  Related Relief [Docket No. 207; Filed 9/16/2019]

                             J.   Limited Objection of Elavon, Inc. to Debtors’ Motion to Assume
                                  and Assign Executory Contracts and Notice of Potential
                                  Assumption, Sale and Assignment of Certain Unexpired Leases
                                  and Executory Contracts and Sale Hearing [Docket No. 211; Filed
                                  9/18/2019]

                             K.   Limited Objection of Burlingame Bay Associates to Debtors’
                                  Notice of Potential Assumption, Sale and Assignment of Certain
                                  Unexpired Leases and Executory Contracts and Sale Hearing
                                  [Docket No. 212; Filed 9/18/2019]

                             L.   Informal comments from the Office of the United States Trustee

                             M.   Informal comments from Simon Properties, Port of Portland,
                                  MEPT Brewery Block 2, LLC, and Walter Hogan properties

                   Status:        This matter is going forward. The Debtors continue to work to
                                  resolve any filed objections and informal objections prior to the
                                  hearing. To the extent that cure/adequate assurance objections are
                                  not resolved they will be adjourned to a later date.




PHIL1 8220718v.1
               Case 19-11509-JTD   Doc 213    Filed 09/19/19   Page 5 of 5



Dated: September 19, 2019          /s/ Domenic E. Pacitti
Wilmington, Delaware               Domenic E. Pacitti (DE Bar No. 3989)
                                   Michael W. Yurkewicz (DE Bar No. 4165)
                                   Sally E. Veghte (DE Bar No. 4762)
                                   KLEHR HARRISON HARVEY BRANZBURG LLP
                                   919 North Market Street, Suite 1000
                                   Wilmington, Delaware 19801
                                   Telephone:    (302) 426-1189
                                   Facsimile:    (302) 426-9193
                                   Email: dpacitti@klehr.com
                                           myurkewicz@klehr.com
                                           sveghte@klehr.com

                                   Counsel to the Debtors




PHIL1 8220718v.1
